Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 03/05/2021. 
Priority 
Acknowledgment is made of applicant's claim for prior priority date of
this application is a CON of 16/990,974 08/11/2020 PAT 10977651
16/990,974 is a CON of 16/164,561 10/18/2018 PAT 10748153
16/164,561 is a CON of 15/992,722 05/30/2018 PAT 10902424
15/992,722 is a CON of 14/503,072 09/30/2014 PAT 10043185
14/503,072 has PRO 62/047,545 09/08/2014
14/503,072 has PRO 62/004,886 05/29/2014
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

All claims are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of U.S. Patent 10,977,651.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims speak to Interface for payment for digital and physical items, including Figure 16 item 1606 of “determining...  a digital item” and item 1608 “indication of the digital item is associated with the purchased item”
Regarding claim 1, the language within this claim can be found within claim 1 of U.S. Patent No. 10,977,651.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bunce, U.S. Patent Pub US 20040122685, discloses  system and related method for use in facilitating transactions in communication networks is provided. The system includes a mobile device configured to send and receive information over a wireless communication network. The mobile device may include a short-range wireless facility. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698